In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-22-00222-CV
                ___________________________

OSCAR BERMUDEZ, INDIVIDUALLY AND SA POLO, INC., Appellants

                                V.

         TIN TOP INSURANCE AGENCY, LLC, Appellee




             On Appeal from the 467th District Court
                     Denton County, Texas
                 Trial Court No. 21-10998-467


               Before Kerr, Birdwell and Bassel, JJ.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On June 10, 2022, and June 24, 2022, we notified appellants, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellants have

not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellants have not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: July 21, 2022




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                            2